      Case 3:18-cv-00168-DPM Document 48 Filed 12/29/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

KEYA TURNER                                                 PLAINTIFF

v.                       No. 3:18-cv-168-DPM

CITY OF WEST MEMPHIS,
ARKANSAS; and WILLIAM
H. JOHNSON, Mayor, City of
West Memphis, Arkansas                                  DEFENDANTS

                             JUDGMENT
     Turner's complaint is dismissed with prejudice.



                                 D .P. Marshall Jr.
                                 United States District Judge
